HARDY, Judge.
Plaintiff instituted this suit for the recovery of damages resulting from personal injuries sustained in a motor vehicle accident. Fireman’s Fund Insurance Company, compensation liability carrier for plaintiff’s employer, intervened in the suit, seeking recovery of the amount paid plaintiff as compensation. From judgment in favor of defendants rejecting plaintiff’s demands, the intervenor prosecutes this appeal.
Concededly, this case is purely factual in nature. The district judge rendered a written opinion supporting his conclusion that the accident was caused by plaintiff’s lack of control of his vehicle and his action in swerving his truck to the right into the lane of travel of the truck owned by the defendant, Ryder Truck Lines, Inc.
The record amply sustains the interpretation of facts and the conclusion reached by the district judge.
The judgment appealed from is affirmed at appellant’s cost.